NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



JASON RUDY CHELADYN,                         )
                                             )
             Appellant,                      )
                                             )
v.                                           )      Case No. 2D17-4709
                                             )
STATE OF FLORIDA,                            )
                                             )
             Appellee.                       )
                                             )

Opinion filed May 29, 2019.

Appeal from the Circuit Court for Pasco
County; Mary M. Handsel, Judge.

Howard L. Dimmig, II, Public Defender, and
J. L. Perez, Assistant Public Defender,
Bartow, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Bilal Ahmed Faruqui,
Assistant Attorney General, and Allison C.
Heim, Assistant Attorney General, Tampa,
(substituted as counsel of record), for
Appellee.



PER CURIAM.


             Affirmed.


KELLY, KHOUZAM, and BLACK, JJ., Concur.